Citation Nr: 0402942	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  03-03 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
respiratory disorder.

2.  Entitlement to service connection for a respiratory 
disorder due to herbicide exposure.

3.  Entitlement to service connection for skin cancer, to 
include due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from April 1967 to April 1969, 
including combat duty in Vietnam.  This matter comes before 
the Board of Veterans' Appeals (BVA or Board) on appeal from 
a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

In the decision below, the Board has reviewed the matter of 
whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a 
respiratory disorder, and has decided that this claim should 
be reopened for full review.  The Board has also determined, 
however, that regarding the underlying claim of service 
connection for a respiratory disorder (including due to 
herbicide exposure), as well as for the claim of service 
connection for skin cancer (including due to herbicide 
exposure), additional development is required prior to any 
final appellate review on the merits.  Accordingly, these 
claims will be remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part. 


FINDINGS OF FACT

1.  To the extent required, the RO has satisfied its 
obligations under the Veterans Claims Assistance Act of 2000.   

2.  An unappealed April 1990 rating decision declined to 
reopen the claim for entitlement to service connection for a 
respiratory disorder.

3.  Evidence associated with the claims folder since the 
April 1990 rating decision is neither cumulative nor 
redundant of evidence previously of record, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for entitlement to service 
connection for a respiratory disorder.


CONCLUSIONS OF LAW

1.  The April 1990 rating decision that declined to reopen 
the claim for entitlement to service connection for a 
respiratory disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200 (2003).

2.  Evidence associated with the claims folder since the 
April 1990 rating decision is both new and material, and the 
requirements to reopen the claim for entitlement to service 
connection for a respiratory disorder have been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist claimants, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is generally applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  These regulations, likewise, generally 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) relating 
to the definition of new and material evidence and to 38 
C.F.R. § 3.159 pertaining to VA assistance in the case of 
claims to reopen previously denied final claims (the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which apply 
to any request to reopen a finally decided claim received on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

For purposes of evaluating this request to reopen a claim for 
entitlement to service connection for a respiratory disorder, 
the Board is satisfied that the RO has sufficiently met its 
required duties under the VCAA.  See also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Board finds that 
the RO met its duties to notify in this case.  The veteran 
was provided adequate notice as to the evidence necessary to 
substantiate his claim, as well as the applicable laws and 
regulations, as indicated in the September 2002 rating 
decision, the January 2003 statement of the case, and in 
letters from the RO.  The RO also attempted to inform the 
veteran of which evidence he was to provide to VA and which 
evidence the RO would attempt to obtain on his behalf, as 
noted in correspondence dated in June 2002.  Further, the 
Board finds that the RO met its duty to assist by making 
satisfactory efforts to ensure that relevant evidence was 
associated with the claims file, noting that it contains the 
veteran's service medical records, private treatment records 
supplied by the veteran, and VA medical records.  The veteran 
was also afforded the opportunity to testify at a hearing on 
this issue, which was held before the Board in April 2003.  
Lastly, as the Board has determined that the veteran's claim 
will be reopened, but then remanded for the completion of 
additional development, any perceived lack of compliance with 
the VCAA's requirements at this time should not be deemed 
prejudicial. 

As noted, there has recently been a regulatory change 
regarding VA's definition of what constitutes "new and 
material evidence."  This change, however, applies 
prospectively to all requests to reopen that are made on or 
after August 29, 2001.  See Fed. Reg. 45,620-30 (Aug. 29, 
2001) [now codified at 38 C.F.R. § 3.156(a)].  Because the 
record reflects the RO's determination that the veteran filed 
his claim to reopen before that date (i.e., in July 2001), 
the Board finds that this regulatory change is not applicable 
here.  Accordingly, the Board will analyze this request to 
reopen under the former criteria applicable to an analysis of 
"new and material evidence."
The Board observes that the veteran's last request to reopen 
his claim for direct service connection for a respiratory 
disorder was reviewed by the RO and denied in an April 1990 
rating decision.  As the veteran did not timely appeal the 
RO's decision, it became final.  See 38 U.S.C.A. § 7105(c) 
(West 2002). 

After the April 1990 final rating decision, a number of VA 
medical records, including examination reports, were 
associated with the claims file.  

In July 2001, the veteran again requested that his claim for 
direct service connection for a respiratory disorder be 
reopened.  He thereafter submitted some private medical 
reports and written statements concerning his claim.  
Additional VA examination and treatment records were also 
associated with the claims file.  In a September 2002 rating 
decision, the RO declined to reopen the claim, stating that 
the veteran had submitted new, but not material, evidence.  
The veteran received notice of the decision and timely 
appealed it to the Board.

Subsequent to the RO's rating decision, more VA treatment 
records were received for the record.  The veteran also 
submitted additional written statements and provided hearing 
testimony before the Board.

On its own determination, the Board finds that much of the 
evidence received since the April 1990 final rating decision 
is both new and material to the veteran's claim.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Specifically, 
the veteran's VA treatment and examination records, as dated 
from approximately April 1994 to November 2002, document a 
number of currently diagnosed respiratory disorders.  The 
Board notes that this type of evidence was not available at 
the time of prior decisions in this matter, and therefore 
considers these records to be new.  

The Board is also of the opinion that these VA medical 
records are material to the claim.  At the time of the April 
1990 rating decision, there was no competent evidence in the 
record of a current, chronic respiratory disorder that could 
be related to the veteran's documented record of bronchitis 
in service.  This newly received evidence, however, suggests 
such support.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Smith v. West, 12 Vet. App. 312, 314 (1999); Justus v. 
Principi, 3 Vet. App. 510 (1992).  Especially in 
consideration of the former criteria and aforementioned 
precedent concerning the evaluation of new and material 
evidence, the Board therefore holds that these VA medical 
records are not cumulative or redundant of evidence 
previously of record, and are so significant that they must 
be considered in order to fairly decide the merits of this 
claim.  As such, the Board will reopen the claim for direct 
service connection for a respiratory disorder for a complete 
review on its merits.  See 38 C.F.R. § 3.156(a) (2001).  The 
Board has also determined, however, that this claim must 
undergo additional evidentiary development prior to any final 
appellate review.


ORDER

New and material evidence having been received, the request 
to reopen the claim for entitlement to service connection for 
a respiratory disorder is granted.


REMAND

As discussed, the claims for entitlement to service 
connection for a respiratory disorder and for skin cancer 
(both to include due to herbicide exposure) require 
additional development prior to any final appellate review by 
the Board. 

Regarding the claim of entitlement to service connection for 
a respiratory disorder, the Board recognizes that the veteran 
has a number of currently diagnosed respiratory disorders of 
record.  For the majority of these disorders, however, there 
has been no medical determination as to whether any of the 
disorders may be related to the veteran's active service.  
Accordingly, the Board finds that a VA respiratory 
examination should be scheduled for the veteran.

For the claim of entitlement to service connection for skin 
cancer, the veteran has reported that he received VA 
treatment for the removal of skin cancer located on both his 
face and arms.  He has stated that he received this treatment 
at the VA Outpatient Clinic located in Grand Platte, 
Nebraska, in 1997 and 1998.  These potentially relevant 
treatment reports, however, are not contained in the record.   
Accordingly, an attempt should be made to obtain these 
records, if available, for the claims file. 

The Board has also determined that the veteran should be 
afforded a new VA dermatological examination, in order to 
assess whether he currently has skin cancer, or, if he has 
had skin cancer removed in the past, to evaluate any 
remaining skin cancer residuals (including scars).  The VA 
examiner also needs to address whether any current skin 
cancer (or residuals of skin cancer) is related to the 
veteran's active service.

The veteran's remaining claims of a respiratory disorder and 
of skin cancer, as due to herbicide exposure, concern only a 
different theory of entitlement to award the veteran VA 
benefits for the same physical disorders.  Accordingly, his 
herbicide exposure claims are inextricably intertwined with 
his claims for direct service connection for a respiratory 
disorder and for skin cancer.  Therefore, these herbicide 
exposure claims should also be remanded for readjudication 
subsequent to the completion of the aforementioned 
development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991). 

Therefore, in order to give the veteran every consideration 
with respect to this appeal, it is the Board's opinion that 
further development is necessary.  Accordingly, this matter 
is REMANDED for the following action:

1.  The claims file should again be 
reviewed to ensure that any other 
notification and development action  
required by 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002), consistent with all 
governing legal authority have been 
completed for these claims. 

2.  An attempt should be made to obtain 
the veteran's record of treatment for 
skin disorders, to include skin cancer, 
from the VA Outpatient Clinic located in 
Grand Platte, Nebraska, and dated from 
January 1997 to December 1998.

3.  After the development requested in 
paragraphs 1 and 2 has been completed to 
the extent possible, the veteran should 
be afforded appropriate VA examination in 
order to ascertain the nature and 
etiology of any currently diagnosed skin 
cancer or residuals of skin cancer (to 
include scars).  The claims file must be 
made available to the examiner for review 
in conjunction with the examination.  In 
the written report, the examiner should 
specifically opine as to whether any 
current skin cancer, and/or residuals of 
skin cancer (to include scars), is at 
least as likely as not (i.e., a 50 
percent likelihood or greater) related to 
the veteran's period of active service, 
including herbicide exposure in service.

4.  After the development requested in 
paragraph 1 has been completed to the 
extent possible, the veteran should also 
be afforded appropriate VA examination in 
order to ascertain the nature and 
etiology of any currently diagnosed 
respiratory disorder(s).  The claims file 
must be made available to the examiner 
for review in conjunction with the 
examination.  In the written report, the 
examiner should specifically opine as to 
whether it is at least as likely as not 
(i.e., a 50 percent likelihood or 
greater) that any current respiratory 
disorder is related to the veteran's 
period of active service, including due 
to herbicide exposure in service.      

5.  When all of the development requested 
above has been completed to the extent 
possible, the matter should then be 
reviewed on the basis of the additional 
evidence, and the claims for service 
connection for a respiratory disorder and 
for skin cancer, on both a direct basis 
and due to herbicide exposure, should be 
readjudicated.  If the benefits sought on 
appeal are not granted in their entirety, 
then the veteran and his representative 
should be furnished with a supplemental 
statement of the case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



